DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 04/23/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
a. Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation " a higher electrical conductivity than the frame" in line 1.  Although, it is understood the claim is referring to the conductive material of the frame, for consistency and clarity of record the Office suggests amending the claim to refer to this conductive material instead of referring to the frame as a whole. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

a. Claim 6 recites the limitation "others of the antenna top conductive patterns" in line 1.  It is unclear if this is referring to a new structural feature or a portion of the top conductive pattern? For the purpose of expediting prosecution the Office is going to interpret the claim as referring to the top conductive patterns.
b. Claim 6 recites the limitation "others of the antenna bottom conductive patterns" in line 2.  It is unclear if this is referring to a new structural feature or a portion of the bottom conductive pattern? For the purpose of expediting prosecution the Office is going to interpret the claim as referring to the bottom conductive patterns.
c. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub 2019/0207304; hereinafter Kim).


    PNG
    media_image1.png
    347
    1068
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 12B provided above, Kim teaches a semiconductor package (para [0167-0187]) comprising: 
a supporting wiring structure (annotated “RDL-1” in Fig. 12B; para [0180]) including a first redistribution dielectric layer (not indexed; see note below) and a first redistribution conductive structure 1320a; 
a frame (annotated “frame” in Fig. 12B; para [0181]) on the supporting wiring structure (see Fig. 12B), the frame having a mounting space (space occupied with 1300a) and a through hole (space occupied with 1360a), and including a conductive material 1359a (para [0181]); 
a semiconductor chip 1300a (para [0177a) in the mounting space and electrically connected to the first redistribution conductive structure (see Fig. 12B); 
a cover wiring structure (annotated “RDL-2” in Fig. 12B; para [0169a]) on the frame and the semiconductor chip and including a second redistribution dielectric layer 1220b and a second redistribution conductive structure 1210b (see Fig. 12B); 
an antenna structure (annotated “antenna structure” in Fig. 12B; para [0162 and 0170-0171]) on the cover wiring structure (see Fig. 12B);  
a connection structure 1360a (para [0181]) extending in the through hole and electrically connecting the first redistribution conductive structure to the second redistribution conductive structure (see Fig. 12B); and 
a dielectric filling member 1305a (para [0177]) between the connection structure in the through hole and the frame and surrounding the semiconductor chip, the frame, and the connection structure (see Fig. 12B).
Note: Although, Kim does not explicitly indicate the “RDL-1” comprises a redistribution dielectric layer the Examiner takes official notice (see In re Ahlert, 424 F.2d at 1091, 165 USPQ at 420-21) that it would have been "common knowledge," to surround the first redistribution conductive structure 1320a and 1340a with a dielectric layer to prevent undesirable electric shortages from occurring within the device.
Regarding claim 2, refer to Fig. 12B provided above, Kim teaches a portion of the frame adjacent to the through hole (space occupied with 1360a) and a portion of the dielectric filling member 1305a surround the connection structure 1360a in a ring shape (from a top down view point).
Regarding claim 4, refer to Fig. 12B provided above, Kim teaches the antenna structure (annotated “antenna structure” in Fig. 12B) and at least a portion of the cover wiring structure (annotated “RDL-2” in Fig. 12B; para [0169a]) form a patch antenna (para [0024]).
Regarding claim 9, refer to Fig. 12B provided above, Kim teaches an expansion conductive structure including a plurality of expansion conductive patterns 1280a on a top surface of the dielectric filling member 1305a and a plurality of expansion vias (vertical portion of 1280a) passing through the dielectric filling member and electrically connecting some of the plurality of expansion conductive patterns to the frame (see Fig.12B).

Allowable Subject Matter
2.	Claims 3, 5-8 and 10-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 3 is fully incorporated into the base claim 1.  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, the connection structure 1360a includes a material having a higher electrical conductivity than the frame.
Claim 5 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 4 or (ii) claim 5 and its intervening claim 4 are fully incorporated into the base claim 1.  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, the antenna structure includes a base board layer, a plurality of antenna top conductive patterns on a top surface of the base board layer, and a plurality of antenna bottom conductive patterns on a bottom surface of the base board layer, and wherein some of the plurality of antenna top conductive patterns and some of the plurality of antenna bottom conductive patterns form a director of the patch antenna, the director including a first director and a second director facing the first director with the base board layer between the first director and the second director.
Claims 6-8 would be allowable, because they depend on allowable claim 5. Note: claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claim 10 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claims 4 and 9 or (ii) claim 10 and its intervening claims 4 and 9 are fully incorporated into the base claim 1.  
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, at least some of the plurality of expansion conductive patterns include ground planes.
Claim 11 would be allowable, because it depends on allowable claim 10.
Claim 12 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 12, a supporting wiring structure including a redistribution dielectric layer and a redistribution conductive structure; an expansion layer including a frame on the supporting wiring structure, a dielectric filling member, and a connection structure, the frame having a mounting space and a through hole and being grounded through the redistribution conductive structure, the dielectric filling member filling the mounting space and the through hole and surrounding the frame, and the connection structure extending in the through hole and being electrically connected to the redistribution conductive structure; a semiconductor chip in the mounting space and including a radio-frequency integrated circuit (RFIC) electrically connected to the redistribution conductive structure; and an antenna part on the expansion layer, the antenna part exchanging signals with the semiconductor chip through the connection structure, wherein the connection structure, a portion of the frame adjacent to the through hole, and a portion of the dielectric filling member form a signal transmission line having a coaxial structure, the portion of the dielectric filling member being between the connection structure in the through hole and the frame and surrounding the connection structure in a ring shape.
Claims 13-17 would be allowable, because they depend on allowable claim 12.
Claim 18 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 18, a supporting wiring structure including a first redistribution dielectric layer and a first redistribution conductive structure; an expansion layer including a frame on the supporting wiring structure, a dielectric filling member, and a plurality of connection structures, the frame having a mounting space and a plurality of through holes and including a conductive material grounded through the first redistribution conductive structure, the dielectric filling member filling the mounting space and the plurality of through holes and surrounding the frame, and the plurality of connection structures respectively extending in the plurality of through holes and including a material having a higher electrical conductivity than the frame; a semiconductor chip in the mounting space and including a radio-frequency integrated circuit (RFIC) electrically connected to the first redistribution conductive structure; a cover wiring structure on the expansion layer and including a second redistribution dielectric layer and a second redistribution conductive structure; and an antenna structure on the cover wiring structure and forming a patch antenna together with at least a portion of the cover wiring structure, wherein the plurality of connection structures are electrically connected to the first redistribution conductive structure and the second redistribution conductive structure and transmit a signal between the patch antenna and the semiconductor chip, and wherein each of the plurality of connection structures, a portion of the frame adjacent to each of the plurality of through holes, and a portion of the dielectric filling member form a signal transmission line having a coaxial structure, the portion of the dielectric filling member being between each of the plurality of connection structures in a corresponding one of the plurality of through holes and the frame and surrounding each of the plurality of connection structures in a ring shape.
Claims 19-20 would be allowable, because they depend on allowable claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a.  Chuang et al. (PG Pub 2020/0075503) teaches a chip package structure
	b. Ho et al. (PG Pub 2021/0013585) teaches a semiconductor device package.
	c. Lin et al. (PG Pub 2020/0365517) teaches a package structure.
	d. Wang et al. (PG Pub 2017/0346185) teaches an antenna device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA A SYLVIA/Examiner, Art Unit 2895                                                                                                                                                                                                        

/KYOUNG LEE/Primary Examiner, Art Unit 2895